Citation Nr: 1202548	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  09-45 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) with major depressive disorder and anxiety.

2.  Entitlement to service connection for a low back disorder, claimed as residuals of back injury.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and a witness



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in August 2011.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

Upon review, the Board finds that further development is necessary in this matter. 

With regard to the claimed psychiatric disorder, the Veteran has broadly identified the scope of his claim as involving PTSD with depression and anxiety.  His characterization of the claim is consistent with diagnoses shown by the medical evidence of record.  Moreover, the RO has broadly adjudicated the claim.  In light of these considerations, the Board finds that the scope the present claim is not limited to a claim of service connection for PTSD alone, but also encompasses a claim of service connection for any psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

Specific to the claimed PTSD, the record on appeal contains conflicting evidence regarding two material issues.  First, there is conflicting evidence as to whether the claimed in-service stressors actually occurred.  Second, the record is in conflict as to whether the Veteran is presently diagnosed with PTSD related to his service.   

Concerning the first issue, the Veteran, at his August 2011 Board hearing, identified two stressors he relates to his PTSD.  They both reportedly occurred during service aboard the USS Annapolis while it was offshore of Vietnam during the Vietnam Era.  

First, the Veteran testified that he witnessed an American helicopter crash on the deck of his ship while it was ferrying supplies.  He explained that the helicopter was then pushed over the side of the ship with the pilots still inside; rescue boats were lowered, but he does not know if anyone was saved.  Second, he testified that he witnessed his own ship hit a small Vietnamese fishing boat.  He described the aftermath, including bodies floating facedown in the water.  He identified this event as occurring in summertime.  

In addition to his Board hearing testimony, the claims file reveals several other claimed PTSD stressors, as described below.  

During a private psychological evaluation in April 2006, the Veteran described being "frequently afraid [during service] of being sunk or shot at by planes or missiles"; witnessing the dead bodies of (presumably) pilots who had been shot down; having his ship engaged in combat when it fired at by enemy planes; and fear of being locked in the engine room and being afraid of drowning or meeting an enemy soldier.  The Veteran also mentioned to the April 2006 private examiner that he had been involved in "missions where he likely was afraid of dying by sniper fire," but would not give a detailed account to the examiner because these "maneuvers," he claimed, "were probably top-secret."  

An April 2007 stressor questionnaire identifies another claimed stressor involving the Veteran waking up one night and being malevolently asked if he had seen anything related a crewmember who had gone missing; when he said no, he was told to keep his mouth shut.  

Finally, he indicated during an August 2009 VA examination that he had been on a riverboat once in Vietnam to water-ski, and they incurred some sniper fire, but no death or injuries.  

The service department has confirmed that the Veteran served aboard the USS Annapolis, which was in the official waters of the Republic of Vietnam from July 19, 1968, to August 30, 1968, and again from March 6, 1969, to March 29, 1969.  However, none of the claimed stressors has been corroborated by the objective evidence of record at present.  

The United States Joint Services Records Research Center (JSRRC) researched the claimed stressor involving a helicopter that was swept off the deck.  They responded in October 2007 that they had reviewed the 1968 command history of the USS Annapolis, which made no mention of a helicopter crash on the deck of the ship.  To the contrary, the ship was undergoing overhaul at a repair facility in Japan from September through December 1968, which was during the timeframe the Veteran identified the helicopter crash as occurring in October 1968.  They had coordinated their research with the NHC, which was also unable to verify a helicopter crash on the USS Annapolis on October 16, 1968.  

The lack of objective corroboration is important in this case as the Veteran has given materially different accounts of these claimed events.  For instance, he  underwent a private psychological evaluation in April 2006, followed by a VA examination in August 2009, as indicated.  The August 2009 VA examiner noted the Veteran's numerous discrepancies in his description of these stressors (and his history more generally).  

With this in mind, the Board notes a Wikipedia article concerning the USS Annapolis (AGMR-1).  The article identifies the ship as being involved in "rescue at sea operations.  Once after a Hong Kong flagged merchant ship sank and rescuing one seaman, then searching for a downed pilot above the DMZ."  The Board notes that this is consistent with the Veteran's account of seeing dead bodies recovered from sea.  

Furthermore, consistent with the Veteran's accounts, the Wikipedia article identifies an ensign in October 1965 as being "reported missing when he failed to report for a mid-watch on the bridge while the ship was underway off the coast of Vietnam.  He was declared lost at sea after three days of searching by the Annapolis and a number of other Navy ships in the area."  Also, "[d]uring VIRTREP (vertical replenishment via helicopter) operations off the coast of Vietnam in 1966, a rotor blade of a helicopter struck the Annapolis' first omnidirectional antenna's on the flight deck and crashed resulting in the loss of the pilot."  Finally, "in 1967, while steaming slow speed off the coast of Vietnam on a moonless night in choppy seas after mid-night, a large Vietnamese fishing boat collided with the Annapolis. . . .  Since [the Vietnamese boat] was in restricted waters near the DMZ and acted suspiciously even after the collision, the Annapolis reported its position and continued on her patrol leaving the disabled suspicious fishing boat adrift."  Wikipedia, USS Annapolis (AGMR-1), http://en.wikipedia.org/wiki/USS_Annapolis_(AGMR-1).  

The above Wikipedia article indicates that several of the Veteran's claimed stressors may have occurred to the USS Annapolis.  Importantly, however, these events are identified as having occurred at a time when the Veteran was not aboard the ship.  In either event, the Board finds that this Wikipedia article alone is not sufficient to conclude that the Veteran did or did not directly experience these events.  

Thus, remand is necessary to allow the AMC/RO to undertake further efforts to corroborate the occurrence of the claimed stressors.  This development should initially include obtaining his entire OMPF, which is not presently associated with the claims file.  

The Board also notes that effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.   38 C.F.R. § 3.304(f)(3).

"[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See id.  

A veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of that veteran or others, and that veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  The occurrence of an actual event or circumstance is necessary.  In making this determination, VA must duly consider the places, types, and circumstances of a veteran's service as shown by the service record, the official history of each organization in which such a veteran served, a veteran's medical records, and all pertinent medical and lay evidence.  The new rule is limited to cases in which the claimed stressor is related to a veteran's fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843  (Jul. 13, 2010).  

In the instant case, the Veteran, as indicated, informed a private psychological examiner in April 2006 that he "was frequently afraid of being sunk or shot at by planes or missiles" while offshore of Vietnam.  Thus, the AMC/RO's stressor development should include all necessary action to attempt to determine whether this claimed fear was consistent with the places, types, and circumstances of the Veteran's service onboard the USS Annapolis off the coast of Vietnam.  

The Board recognizes that the JSRRC generally requires a 90-day timeframe for researching claimed stressors.  The Court of Appeals for Veterans Claims (Court), however, has repeatedly made clear that this 90-day timeframe is an administrative matter established by JSRRC, which is not a legal restraint regarding VA's duty to assist.  See, e.g., Angle v. Shinseki, 2010 WL 4305786 (Vet. App. 2010) (nonprecedential).  The RO is thus advised to make as many inquiries as necessary to attempt to corroborate the claimed PTSD stressors.   

Furthermore, the Board wishes to point out that the relaxing of stressor development under the recently amended provisions of 38 C.F.R. § 3.304(f)(3) applies only if a VA examiner confirms that a claimed stressor regarding fear of hostile military or terrorist activity is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor.  Otherwise, the AMC/RO is fully obligated to completely develop the PTSD claim under all pertinent provisions of 38 C.F.R. § 3.304(f).  This includes making all necessary attempts to corroborate the occurrence of the claimed stressors that do not involve fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843  (Jul. 13, 2010).

The record also contains conflicting evidence regarding whether the Veteran is presently diagnosed with PTSD.  The private psychological examiner in April 2006 affirmatively diagnosed the Veteran with PTSD, which, in her opinion, "seems directly related to to his combat experiences and it has been further exacerbated by his unresolved childhood abuse issues."  The August 2009 VA examiner, by comparison, found that the Veteran's presentation was too discrepant to support a PTSD diagnosis at that time.  The Board finds that it is premature to assess the relative probative weight of either medical opinion as both examiners' conclusions are contingent on the occurrence of the claimed stressors.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board again acknowledges that the record currently includes substantial evidence calling into question the Veteran's credibility, suggesting that his statements are substantially motivated by a desire for secondary gain.  Nonetheless, the evidence presently of record is insufficient for the Board to make a fully informed determination on this issue.  The Board is particularly mindful that there may be truth to some parts the Veteran's assertions, even taking into account his inconsistent and, occasionally false, statements.  The Board cautions, however, that the Veteran's candidness is central to the adjudication of this matter.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (The Board need not accept a non-combat veteran's lay statements asserting that an event (as opposed to medical symptoms) actually occurred, even though there is no "affirmative documentary evidence provid[ing] otherwise."  Rather, all the evidence of record, including the absence of documentation in the military records, must be weighed in determining whether an event actually occurred.).  Thus, his candid cooperation is necessary.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not a one-way street).  

For these reasons, the claim of service connection for a psychiatric disorder must be remanded.  

The claim of service connection for a low back disorder also requires further development.  

Pertinent to this claim, the Board points out that service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  (Because the Veteran filed the instant claim when the new provisions had already been promulgated, the Board will consider this appeal under the law in effect as of October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).)

In this case, a private treatment provider in June 2006 includes an assessment that the Veteran's PTSD "is likely contributing to his chronic pain."  Thus, the issue of secondary service connection has been raised, and all theories of entitlement reasonably raised by the record must be adjudicated.  See Robinson v. Peake, 21 Vet. App. 545, 552-553 (2008). 

In connection with this appeal, the Veteran underwent a VA spine examination in August 2009.  The VA examination is not adequate to decide the issue as the examiner did not address the issue of whether a low back disorder may be aggravated by the Veteran's PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

As the claim of service connection for PTSD, which is being remanded, is intertwined with the low back claim in this regard, both claims must be considered together, and a decision by the Board on the Veteran's low back claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the appropriate service department and/or records custodian(s), to include the National Personnel Records Center, with a request for copies of the Veteran's complete service personnel record.  

2.  The RO should then review the Veteran's claimed PTSD stressors, and, if necessary, send him a letter asking that he provide further clarifying information, narrowing the dates, locations, names of other persons involved, etc. relating to the claimed stressor(s).

3.  The RO should then prepare a summary of all claimed PTSD stressors.  The summary and all associated documents should then be sent to the Joint Services Records Research Center (JSRRC), National Archives and Records Administration (NARA), and/or other record custodian(s) to attempt to corroborate the Veteran's claimed stressors, including a search of the deck logs of the USS Annapolis.

4.  The RO must also obtain any outstanding medical treatment records identified by the claims file, including the Veteran's VA treatment records since August 2009.  

5.  If, after making as many requests as are necessary to obtain any pertinent records, it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AMC/RO should issue a Formal Finding on the Unavailability of Records Memorandum consistent with 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

6.  After completing all action requested above, the RO should review the merits of the remanded claims and then undertake any additional notification and/or development warranted by the record.  Specifically, if any stressor is verified, or if it is determined that the events described by the Veteran relating to fear of hostile military or terrorist activity are consistent with the circumstances of his service, then a psychiatric examination should be provided with a psychologist or psychiatrist to determine whether it is at least as likely as not (i.e., there is a 50 percent probability or greater) that the Veteran has a psychiatric disorder, to include PTSD, depression, or anxiety, due to any event or circumstance of his service, including any confirmed stressor.  

Additionally, if a psychiatric examination is conducted and a PTSD diagnosis is rendered therein, then the RO should arrange for a new VA spine examination to determine whether the Veteran has a low back disorder that at least as likely as not (i.e., there is at least a 50 percent probability) either had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any event or circumstance of his active service.  The examiner should also address whether it is at least as likely as not that a current low back disorder is proximately due to, the result of, or caused a service-connected disability.  The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that a current chronic low back disability has been aggravated (made permanently worse beyond the natural progression of the disease) by a service-connected disability.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.  

7.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


